.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
Applicants’ response of September 6, 2022, to the non-final action mailed June 7, 2022, has been entered. Claims 2-8 and10 have been amended, claims 1 has been cancelled, and no claims have been newly added.  Claims 2-10 are pending.  Claims 8 and 9 stand withdrawn as drawn to the non-elected invention.  Claims 2-7 and 10 are under instant examination.
Withdrawn Claim Rejections - 35 USC § 112(b)
Claims 1-7 and 10 were rejected in the previous Office action mailed June 7, 2022, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has cancelled claim 1 and amended the formula to remove the three dots following the hydrogen rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  
Withdrawn Claim Rejections - 35 USC § 112(d)
Claims 4-7 and 10 were rejected in the previous Office action mailed June 7, 2022, under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has amended claims 4-6 to be independent claims rendering the rejection moot.  Accordingly, the rejection is hereby withdrawn.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 2-7 and 10 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over Takayuki Aoki et al. (Pub. No.: JP2014240378; Pub. Date:  12-25-2014) to reasons of record.  
	The claim are directed to an alkylene oxide derivative represented by following formula (1): R-O-(AO)a-[(PO) b/(EO)c]-H (I)  wherein R represents a linear or branched alkyl group having from 4 to 36 carbons; AO is an oxyalkylene group having three or four carbons, PO is an oxypropylene group, and EO is an oxyethylene group; a, b, and c are the average addition molar numbers of the oxyalkylene group, the oxypropylene group, and the oxyethylene group per molecule, respectively, and 1 <a < 40, | <b<40, 1 <c< 80, and (a+b +c) > 35; [(PO)b/(EO)c] represents a polyoxyalkylene group in which b moles of PO and c moles of EO are bonded randomly, and the random rate x is 0.1 <x < 1).

	Regarding claims 2-7 and 10, Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10; and [(PO)y/(EO)z] is a polyoxyalkylene group formed by random addition of y mol of PO and z mol of EO (Takayuki claim 1).  The formula of Takayuki Aoki reads on the instantly claimed formula including the newly added limitation wherein (a+b+c) of Takayuki incudes the range of 35-40
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

	With respect to the claimed language in claims 2-4 wherein a wetting agent or a solubilizing agent for solubilizing an oily component, a fragrance in water, or a solubilizing agent for solubilizing a saturated compound an unsaturated compound in water, as Takayuki Aoki discloses the instantly claimed alkylene oxide adduct with overlapping ranges of (a+b+c) as fully set forth above, it would be expected to function as a wetting agent or solubilizing agent.  This is supported by the disclosure of Takayuki Aoki wherein the uses of the alkylene oxide include a dispersing agent, a solubilizer, and a surfactant [0047].
Pursuant to MPEP 2111.02, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.”  In this case the claims recite the composition comprising an alkylene oxide derivative of formula (I) wherein (a+b+c)≥35.  Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10 (claim 1).  The range of Takayuki for (a+b+c) includes 35-40 which reads on the instantly claimed range.  Furthermore, the disclosure of Takayuki is not limited to the examples as Applicant has appeared to argue.  As the prior art discloses the instantly claimed composition including overlapping ranges of (a+b+c) it would therefore intrinsically be able to act as a solubilizing agent and wetting agent.


Response to arguments:
To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
Applicant traverses the rejection arguing that Takayuki only discloses antifoaming agents and shrinkage reducing agents for cement and does not disclose or suggest wetting agents or solubilizing agents.  Additionally, the examples of Takayuki disclose (a+b+c)=10.  When (a+b+c)=10  the present compound 16 does not have a solubilizing or wetting effect.
Applicant’s argument has been fully considered, but not found persuasive.  Applicant notes the intended disclosed by Takayuki is antifoaming and shrinkage reducing agents which is different than the intended use of the instant claims.  Pursuant to MPEP 2111.02, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.”  In this case the claims recite the composition comprising an alkylene oxide derivative of formula (I) wherein (a+b+c)≥35.  Takayuki Aoki discloses an alkylene oxide adduct is represented by the general formula (1): RO-(PO)x-[(PO)y/(EO)z]-H, where R represents a C1-30 alkyl group or alkenyl group and may have a linear or branched chain structure; PO represents an oxypropylene group; EO represents an oxyethylene group; x, y and z represent respective average numbers of added moles in the ranges of x=1-20, y=1-10 and z=1-10 (claim 1).  The range of Takayuki for (a+b+c) includes 35-40 which reads on the instantly claimed range.  Furthermore, the disclosure of Takayuki is not limited to the examples as Applicant has appeared to argue.  As the prior art discloses the instantly claimed composition including overlapping ranges of (a+b+c) it would therefore intrinsically be able to act as a solubilizing agent and wetting agent.
Thus, the rejection is maintained for the reason of record and foregoing discussion.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617